Pillsbury, P. J. We think the court should have sustained the demurrer. The fair construction of the lease is, that the entire eighty acres were rented the first year for the sum of $360 payable in money with the privilege upon the part of the tenant to hold it for two years more for the same sum per year, payable in the same manner, or to deliver as rent the two fifths of the grain raised upon the premises. It was a leasing for the entire farm for the stipulated grain rent instead of the money rent theretofore paid for the first year. It does not seem that by any reasonable construction can it be held that it was the intention of the parties that for the second and third years the tenant was only to have the use of the fifty-eight acres of the land cultivated in grain for the grain rent, and was to pay $4.50 per acre for the pasture land and ground occupied by the buildings. If such was their intention, they have failed to so express it in the written lease which is the only evidence to which we can look to ascertain the terms of their contract. The judgment will be reversed and the cause remanded. Judgment reversed.